The defendants met their prima facie burden of showing that the plaintiff Juan Carlos Castrillon (hereinafter the injured plaintiff) did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). In opposition, the plaintiffs failed to raise a triable issue of fact. The plaintiffs’ submissions either did not constitute competent medical evidence in admissible form (see Grasso v Angerami, 79 NY2d 813, 814-815 [1991]; Pagano v Kingsbury, 182 AD2d 268, 270 [1992]), or otherwise failed to establish that the injured plaintiff sustained a serious injury under any statutory definition of the term (see Eldrainy *471v Hassain, 56 AD3d 419 [2008]; Krauer v Hines, 55 AD3d 881 [2008]; Deutsch v Tenempaguay, 48 AD3d 614, 615 [2008]). Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. Rivera, J.E, Dillon, Covello and McCarthy, JJ., concur.